Citation Nr: 1511633	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  06-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure. 

4.  Entitlement to service connection for a lung disability, to include as due to asbestos and/or Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to October 1968, including service in the Republic of Vietnam (RVN) from October 16, 1967 to October 7, 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, denied service connection for a lung disability (originally claimed as a spot on the lung).  The Veteran appealed this rating action to the Board. 

This appeal also stems from June 2010 and January 2011 rating actions issued by the above RO.  By those actions, the RO denied service connection for a bilateral hearing loss disability and tinnitus (June 2010) and ischemic heart disease, to include as due to Agent Orange exposure (January 2011).  The Veteran timely appealed these rating actions to the Board. 

The claim for service connection for a lung disability was most recently before the Board in August 2013.  At that time, the Board remanded the claim to the RO for additional substantive development.  The requested development has been accomplished and this issue has returned to the Board for further appellate consideration. 

As noted by the Board in August 2013, the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin disability (other than melanoma), to include as due to Agent Orange has been raised by the record in a July 2013 typographed statement from the Veteran to VA, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

For the reasons that follow, the Board finds that the Veteran's claims must be remanded for additional development; specifically, to schedule the Veteran for a hearing before a Veterans Law Judge at a local RO (i.e., Travel Board hearing) in conjunction with the claims for service connection for a bilateral hearing loss disability, tinnitus and ischemic heart disease, to include as secondary to Agent Orange exposure.  In addition, a remand is also required to have the RO schedule the Veteran for a VA examination and opinion as to whether his currently diagnosed lung disability is related to in-service findings of an upper respiratory infection and presumed Agent Orange exposure.  

i) Travel Board Hearing-Hearing Loss, Tinnitus and Ischemic Heart Disease Claims

As to the claims for service connection for a bilateral hearing loss disability, tinnitus and ischemic heart disease, to include as due to Agent Orange exposure, on his Substantive Appeal, VA Form 9, dated and signed by the Veteran in May 2014, he indicated that he wanted a Travel Board hearing with respect to these claims.  As he has not yet been afforded such a hearing, the Veteran should be scheduled for a Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

ii) VA examination-Lung Disability Claim

The Veteran seeks service connection for a lung disability to include as due to asbestos or Agent Orange exposure.  
Pursuant to development as directed by the Board in its previous remands, most recently, in August 2013, the United States Department of the Army was unable to verify the Veteran's contention that he was exposed to asbestos in walls, ceilings and barracks while stationed at Fort Jackson, South Carolina, and Fort Benjamin Harrison, Indiana, from December 1965 to May 1966, or that coal was used to heat the barracks at Fort Jackson, South Carolina, during this time period.  (See Department of the Army at Fort Jackson, South Carolina, and Fort Sam Houston, Texas, responses to the RO's request for information, dated in April 2011 and July 2014, and VA Memorandum of Unavailability of Records, dated in June 2013).  

Thus, as there is no evidence of the Veteran having been exposed to asbestos at the above-cited military installations as he has alleged, any medical opinion attributing a lung disability thereto would be based on an inaccurate history and would lack probative value in evaluating the claim for service connection for a lung disability claimed as due to asbestos exposure.  There are VA opinions of record, however, that attribute the Veteran's lung disability to his post-service occupational asbestos exposure.  (See VA treatment records, dated in April 2004, January 2005 and January 2006, containing a VA physician's impression of occupational lung disease secondary to asbestos, which was provided after the Veteran gave a history of having worked with asbestos (laying insulation) 35 to 40 years previously)).  In addition, a May 2005 VA examiner entered an impression of asymptomatic occupational lung disease with asbestos plaques.  The Board notes that because the May 2005 VA examiner's opinion was based on an inaccurate history, namely the Veteran having been exposed to asbestos while stationed aboard a United States Navy ship (the Veteran served in the United States Army), it lacks probative value in evaluating the Veteran's claim for service connection for a lung disability claimed as due to asbestos exposure.  (See May 2005 VA examination report, uploaded to the Veteran's VBMS electronic claims file on February 2, 2006).  

Notwithstanding the foregoing, the Board notes that the Veteran has alternatively maintained that he has a lung disability that is the result of Agent Orange exposure.  

The Veteran's service personnel records confirm his service in the RVN; thus, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6) (2014). 

There are certain diseases, such as respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) that are subject to presumptive service connection based on Agent Orange exposure.  38 C.F.R. § 3.309(e)(2014).  Here, the Veteran has not been diagnosed as having lung cancer.  A presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 68 Federal Register 27630-27641 (May 20, 2003).  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In light of the assertions made by the Veteran regarding the onset of his claimed lung disability as due, in part, to his presumed Agent Orange exposure in the RVN, as well as in-service clinical findings of an upper respiratory infection (URI) incurred in the line of duty in mid-June 1966 (see service treatment record, dated in mid-June 1966, reflecting that the Veteran had been placed on a physical profile for an URI), he should be accorded a VA examination to address whether any current lung disability is etiologically related to his presumed Agent Orange exposure and in-service URI.  38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by a qualified examiner to determine whether any currently present lung disability is etiologically related to the Veteran's presumed in-service Agent Orange exposure in the RVN or clinical findings of an URI.
   
 a. The Veteran's electronic claims files must be made available to and thoroughly reviewed by the examiner in connection with his or her respective examination, and the examiner must acknowledge such receipt and review in any report generated as a result of his or her examination.
   
 b. The examiner must review the Veteran's statements and service and post-service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.
   
 c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question with respect to each lung disability found on examination:
   
 d. Without consideration of the Veteran's assertion of having been exposed to asbestos during military service, is it as least as likely as not (50 percent probability or greater) that any currently present lung disability(ies) had its (their) onset during active military service, or is otherwise etiologically related thereto, to include his treatment for an URI in June 1966 and presumed exposure to Agent Orange in the RVN? 
A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC must readjudicate the Veteran's claim for service connection for a lung disability, to include as due to asbestos and/or Agent Orange exposure.  

If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them an appropriate time period for response.

3.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO for the issues of service connection for a bilateral hearing loss disability, tinnitus and ischemic heart disease, to include as due to Agent Orange exposure.  All correspondence and any hearing transcripts regarding this hearing should be associated with the Veteran's VBMS or Virtual VA electronic claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

